Exhibit 10.1

FIRST AMENDMENT TO RESALE AGREEMENT
First Amendment to Resale Agreement (this “Amendment”), dated as of September
20, 2013 among by and among West Virginia PCS Alliance, L.C., a Virginia limited
liability company (the “WV Alliance”), Virginia PCS Alliance, L.C., a Virginia
limited liability company (the “VA Alliance”) (collectively, the “Alliances”);
NTELOS Inc., a Virginia corporation and the indirect parent of each of the
Alliances (“NTELOS”); and Sprint Spectrum L.P., a Delaware limited partnership
(“Sprint Spectrum”), and Sprint Spectrum on behalf of and as an agent for
SprintCom, Inc., a Kansas corporation (“SprintCom”) (Sprint Spectrum and
SprintCom collectively, “Sprint”).
WHEREAS, each of the Alliances, NTELOS and Sprint have entered into a Resale
Agreement, dated as of July 31, 2007 (the “Resale Agreement”); and
WHEREAS, the parties hereto desire to amend the Resale Agreement on the terms
and subject to the conditions set forth herein; and
WHEREAS, pursuant to Section 17.9 of the Resale Agreement, the amendments
desired by the parties must be contained in a written agreement signed by
authorized representatives of the parties.
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Resale Agreement.
2.    Amendments to the Resale Agreement. The Resale Agreement is hereby amended
as follows:
(a)    Section 1 of the Resale Agreement is hereby amended to
(i)     delete the following definitions: “Cost Dispute,” “Data Customers,”
“Data Pricing Dispute,” “Data Customer Reset Rate,” “Home Data Customer,” “Home
Data Customer Data Rate,” “Home Voice Customer,” “Home Voice Customer Reset
Percentage,” “Home Voice Customer Voice Rate,” “Monthly Interim Amount,”
“Monthly Minimum,” “Monthly Usage,” “National ARDRY,” “National ASRVRY,”
“National ASRVRY 1,” “National ASRVRY 2,” “Reset Rate Dispute,” “Sprint
Customer,” “Sprint Specific Customer,” “Travel Data Customer,” “Travel Data
Customer Data Rate,” “Travel Voice Customer,” and “Travel Voice Customer Voice
Rate;” and
(ii)    insert the following new definitions in the appropriate alphabetical
order:
***
“MVNO” has the meaning assigned to the term in Schedule 2.
“NPA-NXX” has the meaning assigned to the term in Schedule 2.

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.





--------------------------------------------------------------------------------



“Sprint Customers” means Sprint Home Customers and Sprint Travel Customers,
collectively, as each are defined in Schedule 2.
“Sprint Home Customers” has the meaning assigned to the term in Schedule 2.
“Sprint Travel Customers” has the meaning assigned to the term in Schedule 2.
“Travel Voice Rate” has the meaning assigned to the term in Schedule 2.
“Travel Data Rate” has the meaning assigned to the term in Schedule 2.
“2013 Rate Reset Effective Date” means February 1, 2013.
(b)    Section 6.1 of the Resale Agreement is hereby amended in its entirety to
read:
“6.1    Payment of Charges
6.1.1. Beginning on the 2013 Rate Reset Effective Date, Sprint shall be liable
and will pay the Alliances for usage charges associated with the use of PCS
Services by Sprint Customers as determined in accordance with Schedule 2.
6.1.2. Disputed charges are governed by the procedures set forth in Section 6.3
below.
6.1.3 All prices and charges stated in this Agreement are in U.S. dollars. All
usage charges shall be billed according to the billing methodology set forth on
Schedule 3.”
(c)
Section 6.2 of the Resale Agreement is hereby amended in its entirety to read:

"Section 6.2 Invoices
For usage charges associated with the use of the PCS Services by Sprint
Customers as set forth in Section 6.1 and Schedule 2 during the period from the
first day through the last day of each calendar month, the Alliances will
provide Sprint invoices on a semi-monthly basis on or about the sixteenth day of
such calendar month and the first day of the next calendar month. On or about
the sixteenth day of each calendar month, the Alliances will provide Sprint an
invoice for *** (calculated as set forth in Schedule 2) associated with the use
of the PCS Services *** during the period from the first day through the
fifteenth day of such calendar month. On or about the first day of the next
calendar month, the Alliances will provide Sprint an invoice for *** (calculated
as set forth in Schedule 2) associated with the use of the PCS Services ***
during the period from the sixteenth day through the last day of the previous
calendar month. Sprint will be liable to the Alliances for those undisputed
charges and will pay them in accordance with the provisions of this Section 6.
Payment for each invoice is due within twenty (25) days of receipt of invoice by
Sprint. Interest, at a daily interest rate equal to .0491%, compounded monthly,
shall begin to accrue on undisputed payment amounts due which are not made by
the due date.”



*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
2

--------------------------------------------------------------------------------



(d)    Clause (c) of Section 7.2.4 of the Resale Agreement is hereby amended in
its entirety to read:
“(c) the Alliances shall have the right to use such new cell sites to provide
geographic coverage to Alliances’ Customers for which the Alliances will pay
Sprint *** provided in Schedule 2.
(e)    Clause (d) and the last sentence of Section 7.2.4 of the Resale Agreement
are deleted.
(f)    Schedule 2 of the Resale Agreement is hereby amended and restated in its
entirety as set forth on Schedule 2 attached hereto and incorporated by this
reference.
3.    Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Resale Agreement, including all exhibits and schedules
thereto, are and shall remain in full force and effect and are hereby ratified
and confirmed by the parties. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Resale
Agreement or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of the parties hereto that would
require the waiver or consent of any other party.
4.    Conditions Precedent. This Amendment shall become effective upon the date
(the “Amendment Effective Date”) on which both Parties shall have received this
Amendment, duly executed and delivered by the each of the parties to the Resale
Agreement
5.    Representations and Warranties. Each party hereby represents and warrants
to the other (before and after giving effect to this Amendment) that:
(a)    Such party has the corporate/limited liability company/limited
partnership (as applicable) power and authority, and the legal right, to
execute, deliver and perform this Amendment.
(b)    Such party has taken all necessary corporate/limited liability
company/limited partnership (as applicable) action to authorize the execution,
delivery and performance of this Amendment.
(c)    No consent or authorization of, filing with, notice to or other act by,
any governmental authority or any other person or entity is required in
connection with this Amendment or the execution, delivery, performance, validity
or enforceability of this Amendment, or the performance, validity or
enforceability of the Resale Agreement, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect.
(d)    This Amendment has been duly executed and delivered on behalf of such
party. This Amendment and the Resale Agreement constitute the legal, valid and
binding obligations of such party, and any other party for which such party is
acting as agent, and are enforceable against such party and such other party for
which such party is acting as agent, all in accordance with their terms except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
3

--------------------------------------------------------------------------------



(e)    Each of the representations and warranties made by such party herein or
in or pursuant to the Resale Agreement is true and correct in all material
respects on and as of the Amendment Effective Date as if made on and as of such
date (except that any representation or warranty which by its terms were made as
of an earlier date shall be true and correct in all material respects as of such
earlier date).
6.    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon each of the parties hereto, and each of their respective
successors and assigns.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Amendment by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.
9.    Costs and Expenses. Each party agrees to pay for all of its own
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby.


[SIGNATURE PAGE FOLLOWS]

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




WEST VIRGINIA PCS ALLIANCE, L.C.






By: /s/ James A. Hyde         
Name: James A. Hyde
Its: Authorized Signatory






SPRINT SPECTRUM L.P.






By: /s/ Paul W. Schieber         
Name: Paul W. Schieber
Its: Vice-President Access & Roaming






VIRGINIA PCS ALLIANCE, L.C.






By: /s/ James A. Hyde          
Name: James A. Hyde
Its: Authorized Signatory






SPRINT SPECTRUM L.P.,
on behalf of and as an agent for,
SPRINTCOM, INC.






By: /s/ Paul W. Schieber         
Name: Paul W. Schieber
Its: Vice-President Access & Roaming




NTELOS INC.






By: /s/ James A. Hyde          
Name: James A. Hyde
Its: Authorized Signatory


 

 

5



--------------------------------------------------------------------------------




Schedule 2
PCS Services Pricing; Terms
The prices for all PCS Services provided by the Alliances to Sprint Customers
will be at the rates provided in this Schedule 2.
I. DEFINITIONS:
Terms not specifically defined herein shall have the meanings ascribed thereto
in the Agreement (including, where applicable, the Amendment).
“Accounting Firm” has the meaning set forth in Section IV(1) of this Schedule 2.
“Amendment” means that First Amendment to Resale Agreement dated September 20,
2013 to which this Schedule 2 is attached.
“Amendment Effective Date” has the meaning set forth in the Amendment.
***
“MVNO” means a company that provides mobile PCS service via Sprint’s CDMA
spectrum or via the Alliance’s spectrum under the Agreement and that does not
own the infrastructure required to provide PCS Services.
“NPA-NXX” means the first six digits of a ten-digit telephone number, as
identified in the Local Exchange Routing Guide (“LERG”), which, for the purposes
of this Agreement, represents the area code and exchange of such telephone
number.    
“Sprint Home Customers” has the meaning set forth in Section II(A)(1) of this
Schedule 2.
“Sprint Travel Customers” has the meaning set forth in Section II(B)(1) of this
Schedule 2.
***
“Travel Data Rate” has the meaning set forth in Section II(B)(2) of this
Schedule 2.
“Travel Voice Rate” has the meaning set forth in Section II(B)(2) of this
Schedule 2.
II. VOICE, DATA, LONG DISTANCE
A.    Sprint Home Customers
1.
Scope

This section applies to those postpaid, prepaid and MVNO customers of Sprint,
Sprint’s Affiliates and Sprint Network Managers, that have handsets or other
devices with local telephone numbers from a Market (based on NPA-NXX codes that
are homed to an Alliances or NTELOS switch), (each a “Sprint Home Customer” and
collectively “Sprint Home Customers”). For purposes of clarity, the parties
acknowledge that the foregoing definition is not intended to modify and shall
not affect Sprint’s rights or obligations under Section 4.2.5 of the Agreement.



*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
1



--------------------------------------------------------------------------------




All subscriber counts or similar reports of ***, provided by Sprint to NTELOS
pursuant to the Agreement, shall be based upon the same methodology used by
Sprint to publicly report ***. If *** used by Sprint as of the Amendment
Effective Date changes after the Amendment Effective Date, Sprint will promptly
notify the Alliances of such *** change and provide details thereof. If such
change results in a negative economic impact upon the Alliances from the
original intent of this Agreement, the Parties will negotiate a resolution of
the *** change so that the Alliances will receive the same economic benefit that
is consistent with the original intent of this Agreement. For purposes of
clarity, the parties intend that each physical wireless device operated by a
Sprint Home Customer that is capable of using any PCS Services on the Alliances’
Network shall be counted as a separate customer if such device is then otherwise
activated to use Sprint’s CDMA network outside of the Markets.


2.
Initial Rate

For each month from and after February 1, 2013 through the expiration of the
Agreement (including any renewals thereof and Phase-Out Period, if any), NTELOS
shall charge Sprint ***. Beginning on February 1, 2013, the *** will be
$9,250,000 per month. The *** shall be subject to reset under the conditions in
Section II(A)(3) of this Schedule 2.
3.
Rate Resets

(a) January 1, 2014 Adjustments.
(i) If ***, then
***
effective January 1, 2014 for usage occurring on and after January 1, 2014.
(ii) If *** , then
***
effective January 1, 2014 for usage occurring on and after January 1, 2014.
(b) January 1, 2015 Adjustments.
(i) If a reset adjustment has been previously made pursuant to
Sections II(A)(3)(a)(i) or (ii) above, and ***, then
***
effective January 1, 2015 for usage occurring on and after January 1, 2015.
(ii) If a reset adjustment has been previously made pursuant to
Sections II(A)(3)(a)(i) or (ii) above, and ***, then
***
effective January 1, 2015 for usage occurring on and after January 1, 2015.
(iii) If a reset adjustment was not previously made pursuant to
Sections II(A)(3)(a)(i) or (ii) above, and ***, then

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
2



--------------------------------------------------------------------------------




***
effective January 1, 2015 for usage occurring on and after January 1, 2015.
(iv) If a reset adjustment was not previously made pursuant to
Sections II(A)(3)(a)(i) or (ii) above, and ***, then
***
effective January 1, 2015 for usage occurring on and after January 1, 2015.
4. Sprint Reports
Sprint shall provide a report to the Alliances, within 10 days following each
calendar month, of ***, together with such other information reasonably
requested by the Alliances relating to ***. Each such report provided following
a calendar quarter shall be certified by a Vice President or above and shall
include a statement that, to the best of his or her knowledge after due inquiry,
it was prepared using ***.
B.    Sprint Travel Customers
1.
Scope

This section applies to those postpaid, prepaid and MVNO customers of Sprint,
Sprint’s Affiliates and Sprint Network Managers, that have handsets or other
devices with local telephone numbers outside of a Market (based on NPA-NXX
codes) and such third-party roaming customers that access the Alliances network
via a roaming arrangement with Sprint, (each a “Sprint Travel Customer” and
collectively “Sprint Travel Customers”).
2.
Travel Rates

*** beginning February 1, 2013 through the expiration of the Agreement
(including any renewals thereof and Phase-Out Period, if any), the rate for ***
shall be
***
For the purposes of clarity, the Alliances shall not charge Sprint for any text
messaging by Sprint Travel Customers.
3.    Sprint Data Records
Sprint shall provide the Alliances on a daily basis, data usage records
sufficient for the Alliances to determine *** for the prior day. If (i) by the
sixteenth day of any calendar month Sprint has not provided data records
sufficient for the Alliances to determine *** during the period from the first
day of such calendar month through the fifteenth day of such calendar month, or
(ii) by the first day of any calendar month Sprint has not provided data records
sufficient for the Alliances to determine *** during the period from the
sixteenth day through the last day of the prior calendar month, then, in any
such case, the Alliances may reasonably estimate such usage for the purposes of
preparing an invoice under Section 6.2 of the Agreement. In the event the
Alliances estimate the amount of usage of PCS Services as provided above, the
actual amounts due for such period in question shall be subject to a true-up at
such time that Sprint provides the required records. The foregoing provisions
relating to the Alliances’ right to reasonably estimate usage shall not relieve
Sprint of its obligation to provide timely records as provided herein.

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
3



--------------------------------------------------------------------------------




C.    Long Distance
Sprint shall provide long-distance telephone services to all Sprint Customers
using the Alliances Network for PCS Services in the Markets by interconnecting,
and paying all costs related thereto, with direct telecommunications circuits to
the Alliances Network facilities.
III.    RECIPROCAL RATES
1.
Reciprocal Voice Rates - Alliances/NTELOS

NTELOS and its Affiliates, including the Alliances, shall enjoy the Travel Voice
Rate when their own customers are roaming on the Sprint PCS Services networks
operated by Sprint, Sprint’s Affiliates, or Sprint Network Managers (“Sprint PCS
Services Networks”).
When customers of NTELOS and its Affiliates, including the Alliances, are
roaming on Sprint PCS Services Networks, the pricing of the long distance
telephone services associated with such roaming (including, but not limited to,
international, inter-state, intra-state and 800 calls) provided by Sprint,
Sprint’s Affiliates, and Sprint Network Managers to such customers of NTELOS and
its Affiliates, including the Alliances, shall be at rates that reflect the
“most favored nations” rates of Sprint offered to Sprint Network Managers. Such
long distance telephone services associated with roaming shall be billed rounded
to the nearest second.
2.    Reciprocal Voice Rates – Sprint
Sprint shall enjoy the Travel Voice Rate and long distance telephone pricing, as
described above, when Sprint Customers are roaming on the wireless
communications network operated by NTELOS or its Affiliates, including the
Alliances, outside of the coverage area of the Markets.
3.    Reciprocal Data Rates – Alliances/NTELOS
While roaming on Sprint PCS Services Networks, customers of NTELOS and its
Affiliates, including the Alliances, using such Sprint PCS Services Networks
including transport to the wireless communications networks operated by NTELOS
or its Affiliates, including the Alliances, shall pay the Travel Data Rate being
paid by Sprint to the Alliances. For the purposes of clarity, Sprint shall not
charge NTELOS or the Alliances for any text messaging by the Alliances
customers.
4.    Reciprocal Data Rates in Coverage Outside the Markets – Sprint
While roaming on the wireless communications networks operated by NTELOS or its
Affiliates, including the Alliances, outside the coverage of the Markets, Sprint
Customers using such networks including transport to the Sprint network shall
pay the Travel Data Rate being paid by Sprint to the Alliances.
IV.    DISPUTE RESOLUTION PROCEDURES
1.    In the case of any unresolved dispute arising under this Schedule 2, the
Alliances shall provide written notice of such dispute, together with an
explanation of the nature of the dispute. Sprint shall respond to the Alliances
in writing with regard to the dispute within ten (10) business days after
receipt of notice of such dispute. If the parties are unable to resolve such
unresolved dispute within thirty (30) business days of the date of Sprint’s
response, the parties agree that an independent accounting firm mutually agreed
to by the parties (the “Accounting Firm”) shall be employed to resolve such
dispute as soon as reasonably practicable.

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
4



--------------------------------------------------------------------------------




2.    The parties shall direct the Accounting Firm to review the dispute and the
supporting accounting records and other documents of Sprint as necessary in
order to resolve the dispute. The determination of such Accounting Firm shall be
final and binding upon the parties. In the event that an Accounting Firm is
hired to resolve a dispute, the parties shall each pay half of the cost of the
Accounting Firm.
V.    THOUSAND BLOCK POOLING / WLNP
Sprint shall reimburse the Alliances for all Thousand Block Number Pooling /
WLNP database “dipping” charges incurred by the Alliances on account of
providing PCS Services to Sprint Customers, such payments to be invoiced and
paid in the timeframes set forth in Section 6 of the Agreement. However, such
“dipping” charges shall be considered separate and additional charges and not
charges for PCS Services and so such “dipping” charges shall not be included in
the calculation of charges as set forth in this Schedule 2 and in Sections 6.1
and 6.2 of the Agreement.


VI.     PRICING INTENT / CONDUCT
It is the intent of the Parties that the rates and charges as set forth in the
Agreement and in this Schedule 2 shall fairly compensate the Alliances for all
use by Sprint Customers of the Alliances Network. If use by Sprint Customers of
the Alliances Network occurs which is not included in the Sprint Home Customer
or Sprint Travel Customer categories of this Schedule 2, the parties will agree
to include such usage in one or more categories. Each Party acknowledges that it
has a duty of good faith and fair dealing to cooperate to advance this intent
now and in the future as technologies and services evolve. In furtherance of
such intent given current technology and services, the Parties agree that,
subject to Section II(A)(1) of this Schedule 2, all customer counts and usage
that Sprint provides pursuant to this Schedule 2 shall be measured and
calculated by Sprint in a consistent manner, period to period, for each time
period for which such information is supplied.
The Parties acknowledge that the foregoing fees and rates set forth herein have
been determined based upon the current Sprint Customer base and projections
provided by Sprint to the Alliances. The Parties agree that if *** at anytime
during the term of the Agreement ***, that the parties will negotiate in good
faith to reset the minimums to reflect ***. For purposes of clarity, all
existing customers of a Newly Acquired Sprint Affiliate (as defined in the
Agreement) or that are acquired as part of a network asset purchase transaction
or transactions, that remain on such Newly Acquired Sprint Affiliate’s network
or such acquired network assets (in each case, as provided in Section 4.2.5 of
the Agreement), shall not be counted as Sprint Home Customers for purposes of
the foregoing determination and, rather, shall be treated as Sprint Travel
Customers for billing purposes to the extent such customers use the Alliances
network. In the event the parties cannot agree to revised fees and/or rates
within 30 days of notice from the Alliances to Sprint requesting such an
adjustment, the dispute shall be resolved pursuant to Section IV of this
Schedule 2.
VII.     PRICING OF ALLIANCES’ SERVICES IN THE MARKETS


During the Term of this Agreement and provided that Sprint is not in breach of
this Agreement, the prices, terms and conditions, viewed collectively, offered
to Sprint by the Alliances for PCS Services shall be no less favorable than the
prices, terms and conditions, viewed collectively, offered by the Alliances in
the Markets to any other customer under reasonably comparable circumstances and
quantities for substantially similar services.

*** Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Request filed with the Commission.
5

